Case 3:18-cv-00106-GEC Document 1-1 Filed 11/01/18 Page 1 of 5 Pageid#: 14




                         Exhibit 1
 Case 3:18-cv-00106-GEC Document 1-1 Filed 11/01/18 Page 2 of 5 Pageid#: 15




July 20, 2017
FREEDOM OF INFORMATION ACT RECORDS REQUEST
Via email to:

FOIA Officer
USDA Forest Service, FOIA Service Center
1400 Independence Ave., SW
Mail Stop: 1143
Washington, DC 20250-1143
wo_foia@fs.fed.us


   Re: Freedom of Information Act request for communications concerning the
      Atlantic Coast Pipeline
Dear FOIA Officer:
   This is a request for records in the custody of the United States Forest Service
(“Forest Service”) submitted by the Southern Environmental Law Center (“SELC”).
SELC is a non-profit, public-interest organization which advocates for and represents
other organizations that also advocate for, among other things, adequate implementation
of and compliance with the National Environmental Policy Act and other federal
environmental statutes by federal agencies.
   A. Request for Records
   As authorized by the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, as
amended, SELC requests the following records in the possession or control of the Forest
Service:
   •   All records of communications consisting of direction and/or instructions from the
       Forest Service’s Washington Office, the Forest Service’s Regional Offices, offices
       within the Department of Agriculture, or from the White House or any office
       within the Executive Office of the President, regarding the grant or denial of forest
       plan amendments and/or special use permits for the Atlantic Coast Pipeline.
   •   All records of communications from developers of the Atlantic Coast Pipeline to
       the Forest Service, the Department of Agriculture, or the White House or any
       office within the Executive Office of the President concerning the timing of a
    Case 3:18-cv-00106-GEC Document 1-1 Filed 11/01/18 Page 3 of 5 Pageid#: 16




          Forest Service decision for forest plan amendments and/or special use permits for
          the Atlantic Coast Pipeline.
This request is limited to records created, communicated, or received between the dates
of October 1, 2016, and the present.
   As used above, the term “records” includes, without limitation, all communications,
correspondence, records of phone conversations, transcripts of testimony, minutes or
notes of meetings, electronic mail, PowerPoint or other similar presentations,
memoranda, reports, maps, photographs, drawings, data, tables, spreadsheets, formulas,
notes, observations, impressions, contracts, and policies or directives, whether in an
electronic or print medium, original or copy, or draft or final form.
    If records (or any portions thereof) are determined to be exempt for any reason, please
provide any segregable material and indicate how much material has been withheld and
on what grounds. 5 U.S.C. § 552(b); 7 C.F.R. § 1.7. To the extent that the requested
records are maintained in a common electronic format, we request that they be provided
in that format.
B.       Fee Waiver Request
    We also request a fee waiver in connection with this request for records. Fee waivers
are to be granted whenever disclosure would serve the public interest (as opposed to a
commercial interest) and would contribute significantly to public understanding of
government operations or activities. 1 Here, the request would serve no commercial
interest. SELC, a non-profit public interest organization, lacks any commercial interest in
the records, and none of its clients have any such interest. SELC is dedicated to using the
power of the law to protect clean air, clean water, and special places throughout the six
Southeastern states in which we work: Alabama, Tennessee, Georgia, South Carolina,
North Carolina, and Virginia. SELC does not charge its clients for legal advice or
representation; instead, SELC provides such advice and representation free of charge
within the scope of its mission.
   We seek these records in order to inform the public about how the Forest Service’s
decisions with regard to the Atlantic Coast Pipeline have taken shape. Disclosure of
records responsive to this request will aid the public’s understanding of how the Forest
Service arrived at its prospective decision to grant or deny special use permits/forest plan
amendments for the Atlantic Coast Pipeline. SELC has extensive experience in
reviewing, understanding, synthesizing, and communicating information relating to the

1
    5 U.S.C. § 552(a)(4)(A)(iii).

                                              2
    Case 3:18-cv-00106-GEC Document 1-1 Filed 11/01/18 Page 4 of 5 Pageid#: 17




National Environmental Policy Act, National Forest Management Act, and other relevant
statutes and regulations in our Southeastern states, furthering public understanding and
dialogue. 2
    Further, this enhanced understanding will accrue to a significant segment of the
public. In addition to making information available on our website to anyone searching
for it, 3 SELC also actively distributes information to the public through newsletters and
other publications. 4 SELC also disseminates information about issues related to NEPA
and national forest management by participating in meetings and conferences. Further,
SELC coordinates with a diverse collection of partner organizations actively working to
participate in the environmental review of projects undertaken by federal agencies
including the U.S. Forest Service. Each of these partners has its own base of supporters to
which it will disseminate the information disclosed pursuant to this request. Supporters of
SELC and its partners are directly affected by decisions made by federal agencies
through the NEPA and NFMA processes. As a result, information about any responsive
records will be shared with a substantial portion of the public, and, specifically, a portion
of the public affected by and involved with participation in NEPA and NFMA processes.
    In reviewing this information and distilling it for the public, SELC’s legal expertise
will enable it to explain to the public any permitting decisions relating to construction of
the Atlantic Coast Pipeline on National Forest lands. Since Dominion Energy announced
the Atlantic Coast Pipeline project three years ago, the project has generated widespread
public interest, including public interest in impacts to public lands. It is routinely the
subject of press stories in Virginia, and thousands of commenters have participated in
opportunities for public input with the Forest Service, the Federal Energy Regulatory
Commission, and state agencies.
    If this request for a fee waiver is denied, please notify us promptly and provide an
estimate of the fees associated with the request. If you require any further information or


2
 See http://www.southernenvironment.org/news-and-press/in-the-news for current examples of media
coverage informed by information disseminated by SELC.
3
  For examples relevant to federal agencies and the Atlantic Coast Pipeline, please visit SELC’s website
at https://www.southernenvironment.org/cases-and-projects/proposed-natural-gas-pipeline-threatens-
scenic-western-virginia; https://www.southernenvironment.org/news-and-press/press-releases/selc-
requests-ferc-hearing-as-dominion-duke-energy-look-to-build-acp-on-the;
https://www.southernenvironment.org/news-and-press/press-releases/groups-applaud-u.s.-forest-service-
decision-to-reject-atlantic-coast-pipeli.
4
 To see some recent examples, please visit http://www.southernenvironment.org/news-and-
press/publications.

                                                    3
 Case 3:18-cv-00106-GEC Document 1-1 Filed 11/01/18 Page 5 of 5 Pageid#: 18




documentation, please do not hesitate to contact us. Thank you for your prompt attention
to this request.




                                        Sincerely,




                                        Gregory Buppert, Senior Attorney
                                        Southern Environmental Law Center
                                        201 West Main Street, Suite 14
                                        Charlottesville, VA 22902
                                        (434) 977-4090
                                        gbuppert@selcva.org




                                           4
